DETAILED ACTION
Allowable Subject Matter
The indicated allowability of claims 6 and 8 is withdrawn in view of the newly discovered reference(s) to Barndt et al.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner does not understand what is being claimed by the claims since the combined features of two grasping means (as recited in claim 8) have not been shown prior comprising an opening (as recited in claim 16), projecting towards upper wall (as recited in claim 17), and aligned with longitudinal axis (as recited in claim 18).  Examiner notes that it appears language which is specific to one grasping means is being applied to two grasping means which does not appear to be a part of the invention as prior claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (EP 2,216,266- hereinafter Clarke) in view of Doucet et al. (US 2009/0038982 – hereinafter Doucet) and Barndt et al. (US 2009/0283439 – hereinafter Barndt).
Re Claims 2 and 4-7:
Clarke discloses safety packaging (1), designed to accommodate a blister (100) comprising at least one pill (T) located in a dimple (101) that is obstructed by a seal (102), said packaging (1) comprising a package (at 1) including a longitudinal axis (see Fig. 1 – axis point at 5), bounding an interior space in which is located a moveable wall (9) connected to (a spring-like element, resiliently bendable) means (15), with said packaging (1) comprising at least one upper wall (3) which comprises at least one first orifice (30) designed to accommodate the dimple (101) (see Fig. 12), where said moveable wall (9) and the upper wall (3) bound a recess that is designed to position blister (100) (see Fig. 13), with said moveable wall (9) being designed to adopt two positions (see Figs. 12 and 13), namely one position for the release of at least one pill (T) (see Fig. 13) and an obstructing position designed to enclose at least one seal (102) (see Figs. 12 and 14), whereas the moveable wall (9) comprises at least one second orifice (90) which positions itself facing a first orifice (30), namely designed to be positioned facing a seal (102), when the moveable wall (9) is in the release position (see Fig. 13) (see Figs. 1-14), but fails to teach an elastic means, wherein the elastic means comprises at least one means of grasping, and wherein the moveable wall comprises a bore in which the at least one means of grasping is inserted.

Doucet teaches an elastic means (4) (see Abstract) (see Figs. 1-11).  Re Claim 2: Doucet teaches wherein the elastic means (4) comprises an elastic loop (see Abstract, see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Clarke with that of Doucet to provide a selection of material commonly known within the art for biasing purposes as obvious to one of ordinary skill in the art.

Barndt teaches wherein elastic means comprises at least one means of grasping (gripping tab), and wherein the moveable wall (32) comprises a bore (38) in which the at least one means of grasping is inserted (see paragraph [0046]).  Re Claim 4: Barndt teaches wherein an upper wall comprises an opening (36) that makes it possible to access the grasping means (gripping tab) (see paragraph [0046]).  Re Claim 5: Barndt teaches wherein at least one means of grasping (gripping tab) projects towards the upper wall (36) (see paragraph [0046], see Fig. 9).  Re Claim 7: Barndt teaches wherein at least one means of grasping is aligned with a longitudinal axis (see paragraph [0046], see Figs. 1-8 - orientation of openings).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Clarke with that of Doucet and Barndt to allow for exterior control of the biasing means while protecting the moveable wall.

Further Re Claim 2:Clarke discloses wherein the means (15) comprises a loop (see Fig. 5).

Further Re Claim 9:Clarke discloses wherein the packaging (1) further comprises a bottom wall (near 4) that is arranged transversally to the upper wall, whereas the means (15) comprises a compression stop (17) that is in contact with the bottom wall (near 4) (see Fig. 7).

Further Re Claim 10:
Clarke discloses wherein the packaging (1) further comprises a lower wall (4) that is located opposite the upper wall (3), with the said lower wall (4) comprising at least one third orifice (40), with each of the third orifice(s) (40) being aligned with a first orifice (30) of the upper wall (3) (see Figs. 1-12).

Re Claims 11-13:Clarke discloses a safety device for dispensing pills comprising: a blister (100) comprising at least one pill (T) located in a dimple (101) that is obstructed by a seal (102): a package (1) including an upper wall (3) including a first orifice (30) in which said dimple (101) is located, said package (1) including an interior space and further comprising a moveable wall (9) located in said interior space, wherein said blister (100) is located between said upper wall (3) and said moveable wall (9); said moveable wall (9) moveable between two positions comprising: (i) a release position (see Fig. 13) where an opening (90) in the moveable wall (9) is aligned with the seal (102) of the blister (100) to allow release of the pill (T) from the dimple (101) through the opening (90) of the moveable wall (9) by rupturing the seal (102); and, (ii) an obstructing position (see Figs. 12 and 14) where the moveable wall (9) covers the seal (102) of the blister (100) and inhibits rupturing of the seal (102) (see Figs. 1-14), a means at least partially located in the interior space and connected to the moveable wall, said means urging the moveable wall toward the obstructing position; but fails to teach an elastic means; wherein the elastic means comprises a means of grasping; and wherein the moveable wall comprises a bore in which the means of grasping is located.

Doucet teaches an elastic means (4) (see Abstract) (see Figs. 1-11).  Re Claim 12: Doucet teaches wherein the elastic means (4) comprises an elastic loop (see Abstract, see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Clarke with that of Doucet to provide a selection of material commonly known within the art for biasing purposes as obvious to one of ordinary skill in the art.

Barndt teaches wherein elastic means comprises at least one means of grasping (gripping tab), and wherein the moveable wall (32) comprises a bore (38) in which the at least one means of grasping is located (see paragraph [0046]).  Re Claim 13: Barndt teaches wherein an upper wall comprises an opening (36) that provides access to the means for grasping (gripping tab) (see paragraph [0046]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Clarke with that of Doucet and Barndt to allow for exterior control of the biasing means while protecting the moveable wall.

Further Re Claim 12:Clarke discloses wherein the means (15) comprises a loop located in the interior space (see Fig. 5).

Further Re Claim 14:
Clarke discloses wherein the packaging (1) further comprises a lower wall (4) that is located opposite the upper wall (3), said lower wall (4) comprising a third orifice (40), aligned with the first orifice (30) of the upper wall (3) (see Figs. 1-12).



Claim 8, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Doucet et al. (US 2009/0038982 – hereinafter Doucet) and Udo Simon (DE 10,117,910 – hereinafter Simon).
Re Claims 8:
Clarke discloses safety packaging (1), designed to accommodate a blister (100) comprising at least one pill (T) located in a dimple (101) that is obstructed by a seal (102), said packaging (1) comprising a package (at 1) including a longitudinal axis (see Fig. 1 – axis point at 5), bounding an interior space in which is located a moveable wall (9) connected to (a spring-like element, resiliently bendable) means (15), with said packaging (1) comprising at least one upper wall (3) which comprises at least one first orifice (30) designed to accommodate the dimple (101) (see Fig. 12), where said moveable wall (9) and the upper wall (3) bound a recess that is designed to position blister (100) (see Fig. 13), with said moveable wall (9) being designed to adopt two positions (see Figs. 12 and 13), namely one position for the release of at least one pill (T) (see Fig. 13) and an obstructing position designed to enclose at least one seal (102) (see Figs. 12 and 14), whereas the moveable wall (9) comprises at least one second orifice (90) which positions itself facing a first orifice (30), namely designed to be positioned facing a seal (102), when the moveable wall (9) is in the release position (see Fig. 13) (see Figs. 1-14), but fails to teach an elastic means and wherein the elastic means comprises two means of grasping located on opposite sides of the longitudinal axis.

Doucet teaches an elastic means (4) (see Abstract) (see Figs. 1-11).  Re Claim 15: Doucet teaches wherein the elastic means (4) comprises an elastic loop (see Abstract, see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Clarke with that of Doucet to provide a selection of material commonly known within the art for biasing purposes as obvious to one of ordinary skill in the art.

Simon teaches wherein an elastic means comprises two means of grasping (6) located on opposite sides of a longitudinal axis (see Fig. 6, see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Clarke with that of Doucet and Simon to allow for exterior control of the biasing means while protecting the moveable wall.

Further Re Claim 15:Clarke discloses wherein the means (15) comprises a loop located in the interior space (see Fig. 5).

Further Re Claim 19:Clarke discloses wherein the packaging (1) further comprises a bottom wall (near 4) that is arranged transversally to the upper wall, whereas the means (15) comprises a compression stop (17) that is in contact with the bottom wall (near 4) (see Fig. 7).

Further Re Claim 20:
Clarke discloses wherein the packaging (1) further comprises a lower wall (4) that is located opposite the upper wall (3), with the said lower wall (4) comprising at least one third orifice (40), with each of the third orifice(s) (40) being aligned with a first orifice (30) of the upper wall (3) (see Figs. 1-12).


Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Doucet and Simon and further in view of Barndt.
Re Claims 16-18:
Clark in view of Doucet and Simon discloses the device of claim 8, but fails to teach wherein the upper wall comprises an opening that makes it possible to access the grasping means.

Barndt further in view teaches wherein an upper wall comprises an opening (36) that makes it possible to access a grasping means (gripping tab) (see paragraph [0046]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Clarke in view of Doucet and Simon with that of Barndt to allow for exterior control of the biasing means while protecting the moveable wall.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651